DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Status of Application
Claims 1-10, 12-14, 17 and 20-25 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 11/24/2020, with respect to the 35 U.S.C. 112 2nd paragraph, rejections have been fully considered but they are not persuasive. The applicant argues that the amended claims are now definite. However, the Examiner maintains that the claims are indefinite. The claims recite that the material in the pre-activation state and the article of manufacture are mechanically interlocked and also that the material in the pre-activation state includes a viscosity so that a pressure of applying is enough to move the material through one or more through holes in the article of manufacture and the material is viscous and flowable. It is unclear how the material can both form a mechanical interlock and also be flowable and have a viscosity that allows for moving through the through holes. If the material in the pre-activation state is both flowable and has a viscosity that allows moving through the through holes then it cannot also resist pull through and form a mechanical interlock. Note that applicant’s disclosure recites that the viscosity actually changes or the material changes in some manner after application and pressing through the through holes resulting in the mechanical interlock (0033). Therefore, the Examiner maintains that claims 1-10, 12-14, 17 and 20-25 are indefinite.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10, 12-14, 17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a structural assembly comprising a material in a pre-activation state that is viscous and flowable, the material in the pre-activation state and the article of manufacture are mechanically interlocked and the material in the pre-activation state including a viscosity so that the material conforms to the through holes and resists pull through and also can move through the through holes. It is unclear how the material in the pre-activation state can be both flowable and viscous enough to move through the through holes on one hand and also be sufficient to provide a mechanical interlock on the other hand. It appears that the material in applicant’s claim has different properties at different times (for example, the material is flowable when being applied, but is no longer flowable after being forced through the through holes thereby resulting in the mechanical interlocking). Therefore, it 

Conclusion
Claims 1-10, 12-14, 17 and 20-25 are pending. 
Claims 1-10, 12-14, 17 and 20-25 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 5, 2021Primary Examiner, Art Unit 1796